--------------------------------------------------------------------------------


Exhibit 10.48


 
Invisa Logo [logo.jpg]

 
 
PRESS RELEASE June 22, 2005

--------------------------------------------------------------------------------

 
INVISA RETURNS TO NORMAL OPERATIONS; SALES CONTINUE TO GROW


Sarasota, FL, June 23, 2005 - Invisa, Inc. (OTC BB: INSA), an electronic life
safety and security company, announced today that it has returned to normal
operations following the previously reported Cash Shortage. While the Cash
Shortage presented unique challenges, sales continued to grow on an
uninterrupted basis throughout the duration of the Cash Shortage.
 
    With the Company’s return to normal operations, it is conducting all
essential aspects of its business, including customer and technical support,
sales, assembling and delivering product, collecting accounts receivable, and
development of new products. The Company’s essential employees, including the
Chief Operations Officer, Carl Parks, and Chief Technology Officer, Robert
Ferguson, are full time. With the current Cash Shortage resolved, the Company is
in discussions with alternative sources to provide additional funding to support
operations and implement the Company’s longer-term business objectives.

 
    The Company reported the Cash Shortage on April 18, 2005 and provided more
detail on June 1, 2005 and in the Company’s 10-QSB for the quarter ended March
31, 2005. As reported, the Cash Shortage was experienced when prior management
did not timely arrange required financing and the employment of all employees
were terminated. To eliminate the reported Cash Shortage, on June 21, 2005, the
Company arranged funding consisting of an equity investment and an expansion of
an existing debt facility.
 
    According to Steve Michael, Acting President, “We believe that 2005, will be
a banner year for Invisa. We have solidified a cost effective and productive
management approach. Overhead is down and our sales are up. We believe that it
is an indication of the strength of our products and technology that Invisa’s
unit sales and revenue actually grew during this challenging period of Cash
Shortage.”
 
About Invisa


Invisa (OTC BB: INSA) delivers versatile, reliable, compact next-generation
presence-sensing solutions targeted to the global electronic life safety and
security markets. InvisaShield™, a robust and advanced implementation of
capacitive sensing technology, is highly resistant to known methods of
circumvention. It does not employ infrared, laser, ultrasound or microwave
radiation.

 

--------------------------------------------------------------------------------


 
The Company’s SmartGate® safety systems incorporate InvisaShield
capacitive-sensing technology to generate an invisible protective field around
the leading edge of powered gates, garage doors, sliding doors and other powered
closures. A video showing SmartGate in action can be viewed at www.invisa.com.
 
This Press Release contains certain forward-looking statements within the
meaning of the Private Securities Litigation Reform Act of 1995. The company has
tried, whenever possible, to identify these forward-looking statements using
words such as “anticipates,” implied by such statements. Factors, which may
cause such differences, include the company’s ability to meet planned delivery
schedules, cancellation of orders, and other risks disclosed in the Company’s
SEC filings. The company undertakes no obligation to update or advise in the
event of any change, addition or alteration to the information covered in this
press release, including such forward-looking statements.


For information on SmartGate III visit www.invisa.com or call 941.355.9361.